Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Receipt of amendment and response dated 02/02/21 and IDS dated 12/18/20 is acknowledged.

Claims 38-47, 59 and 61 have been canceled. 
Claims 36-37, 48-58, 60, 62-67 have been pending.
Claims 62-66 have been withdrawn.
Claims 36-37, 48-58, 60 and 67 have been considered for examination as being elected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In response to the amendment, the following new rejections have been applied to the elected claims 36-37, 48-58, 60 and 67: 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


1.	Claims 36-37, 48-55, 57, 58 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/055385 to Kulkarni et al in view of Muschert et al (J. Controlled Release, 2009, 135:71-79).
Instant claims are directed to a solid controlled release formulation comprising a lacosamide containing matrix, and at least one release controlling layer surrounding the matrix, wherein the layer comprises a release controlling agent is ethyl cellulose and the at least one release controlling layer is present in amount of 5 wt% to 35 wt% relative to the total weight of the formulation. 
Instant claims are now limited to ethyl cellulose as the release controlling layer. 
Kulkarni teaches a modified release formulation of lacosamide that provides effective therapeutic  concentrations for an extended period of time keeping the drug concentration in the blood substantially constant, reducing the number of dosages of lacosamide per day (lines bridging pages 2-3). In one embodiment, Kulkarni teaches that the formulation comprises a core containing lacosamide and a modified release coating surrounding the core (page 3, l 12-15). For the polymer coating layer surrounding the lacosamide matrix, page 8, l 1-10 of Kulkarni teaches the claimed cellulose such as ethyl cellulose, poly(alkyl methacrylate) polymers, copolymers of vinyl pyrrolidone and vinyl acetate etc. Kulkarni teaches a release controlling layer comprising copolymers of vinyl pyrrolidone and vinyl acetate etc., and thus meet the instant claimed ethyl cellulose. 
For claims 48 and 49, Kulkarni teaches the matrix of claim 36, and further exemplifies compositions such as example 1 and example 9 and accordingly, Kulkarni 
Kulkarni does not exemplify a coating comprising ethyl cellulose. The teachings of Muschert teaches ethyl cellulose coating of drug containing pellets, for providing long term stable drug release profiles (abstract).  
Muschert teaches that different types of release mechanisms have been reported in the literature for polymer coated solid dosage forms, including for instance drug diffusion through intact macromolecular networks, crack formation and subsequent drug release through water-filled pores, drug dissolution, water penetration into the pellets, polymer swelling and/or (partial) dissolution, and osmotic effects generated by the pellet core. The mechanical stability of the film coatings and the hydrostatic pressure generated upon water penetration into the pellet core determine whether or not crack formation in the polymeric membranes occurs. Muschert studied the mechanism of drug release from pellets coated with ethylcellulose and the predictability of the release (page 72, col. 1).  Section 3.1 of Muschert describes preparation of polymeric films prepared by casting blends of aqueous ethylcellulose dispersion (plasticized with 25% w/w trimethyl citrate, based on the ethylcellulose content). Sections 3.3.1 to 3.3.3 describes preparing drug pellets coated with ethylcellulose. Fig. 1 shows a release of drug with 
Hence, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to choose ethylcellulose from the release modifying polymers, taught by Kulkarni, as a controlled release coating over lacosamide because Muschert teaches ethylcellulose provides a mechanically stable coating that withstands cracking and still provides controlled release of drug that is enabled by diffusion. 
For claimed amount of ethyl cellulose, while Kulkarni does not exemplify a coating comprising ethyl cellulose and the amounts of ethyl cellulose example 11 teaches 7-8% Eudragit coating. Kulkarni further teaches equivalence of the acrylic polymers and ethylcellulose (page 8, l 1-10). Therefore, one skilled in the art would have been able to employ ethylcellulose in place of the acrylic acid modified release polymers and further optimize the amount of ethylcellulose so as to achieve the claimed release of lacosamide, because Muschert teaches that the drug release is a function of the amount of coating (fig. 2). In this regard, Table 01 of Kulkarni, where the release rates of the table suggests the claimed release rates. Table 1 (page 24) of Kulkarni shows 15% in 1 hour, 21.9% in 2 hour, and 38.5% in 4 hour, which is within the release rates of instant claim 57. Figure 1 of Kulkarni shows the plasma concentration of 
 However, as explained above, one of an ordinary skill in the art would have been able to modify the lacosamide composition of Kulkarni with optimum amounts of ethyl cellulose as a coating polymer (suggested by Muschert) with an expectation to provide a desired release rate of lacosamide, because Kulkarni suggest ethyl cellulose for modifying the release of lacosamide with minimal Cmax to Cmin peak to trough variation (page 2-3) and Muschert also teaches ethylcellulose containing coating for a stable coating. 

2.	Claim 67 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/055385 to Kulkarni et al in view of Muschert et al (J. Controlled Release, 2009, 135:71-79), as applied to claims 36-37, 48-55, 57, 58 and 60 above, and further in view of WO2010060624 to Striegel et al (submitted on IDS, translation on file).
The teachings of Kulkarni and Muschert, discussed above, fails to teach the high amount of lacosamide of instant claim 67.
However, Kulkarni teaches various amounts of lacosamide such as example 5 of Kulkarni teaches 20% lacosamide, and example 4 teaches 33% lacosamide. Further, Kulkarni teaches that a single dose of the modified release composition includes as high as 800 mg of lacosamide.


3.	Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable WO 2011/055385 to Kulkarni et al in view of Muschert et al (J. Controlled Release, 2009, 
Kulkarni and Muschert, discussed above, fails to teach an intermediate layer located between the matrix and release controlling layer.
Duffield teaches pharmaceutical compositions comprising tetrabenazine as an active agent and a retard-release agent, for treating a hyperkinetic movement (abstract, 0016-0017). Duffield teaches one a day administration of oral controlled or modified release system [0038-0041]. The composition includes excipients such as diluents, glidants, disintegrants and lubricants [0046-00540]. For retarded releasing, Duffield teaches such as cellulose derivatives or polyoxyalkylene copolymer [0054-0056]. Duffield teaches that the dosage form provide a 24 hour release [0100], including a normal release matrix, osmotic dosage form, which subsequently facilitates the release of the drug from the core [0108]. For the rate controlling coating, Duffield teaches several polymers such as those claimed in the instant claim 36 [0115 and 0136-0145]. Duffield teaches the oral composition further includes pore forming agents for providing porosity and thus influencing the release rate of the active agent from the composition [0119], and further teaches a pore former  or pore forming agent in the coating (controlled release coating), wherein upon exposure to fluids in the environment of use, the pore former  (inorganic or organic materials) dissolves or leaches from the coating to form pores, channels or paths in the coating, that allows the fluid from outside to enter the core and dissolve the active drug, thus modifying the release of the active agent [0121]. Duffield suggests substances such as saccharides, sugars, polyethylene 
With respect to the additional layer of instant claim 56, Duffield teaches that the controlled release dosage form contain at least a controlled release coating an osmotic subcoat [0439], for further providing a control over the release of the active agent, and the osmotic dosage form includes a water soluble and a water permeable film forming polymer [0443]. Furthermore, Duffield teaches the tetrabenazine further includes combination of active agent and includes antiepileptics [0533 and 0536]. Thus, it would have been obvious for one of an ordinary skill in the art to modify the controlled release dosage forms of Kulkarni, comprising lacosamide composition coated with controlled release coating, to further include a subcoat such as an osmotic coating between lacosamide core and controlled release coating, because Duffield teaches that the osmotic sub coat allows for the modifying and controlling the release rate of the drug from the interior. In this regard, Kulkarni contemplates on including pore forming materials such as saccharides, sugars, etc., in the controlled release coating of the lacosamide composition and Duffield teaches that pore forming materials allow for the leaching of the coating material and thus allow for the release of lacosamide at a controlled rate, not only for tetrabenazine compounds but also for combinations of tetrabenazine and epileptic compounds. A skilled artisan would have been able to control the release of lacosamide at a desired rate and for a desired time.



Response to Arguments
Applicant's arguments filed 02/02/21 have been fully considered but they are not persuasive.
It is argued that Kulkarni broadly teaches modified release polymers, ranging from 10-90%, but the generic disclosure does not use the instant claimed ethyl cellulose, and in amount of 5wt% to 35wt%.  Hence, Applicants argue that Kulkarni does not anticipate or render the instant claims obvious. It is argued that Kulkarni teaches countless possible formulations in order to arrive at the claim composition i.e., select a release controlling layer, include ethyl cellulose from 42 possible options of modified release polymers and select the amount of release controlling layer, which requires hindsight guidance from Applicants’ specification. Applicants argue that it is the Applicants who discovered the instant formulation that provides advantageously decrease side effects (example 4), which could not have been expected from the teachings of Kulkarni because the reference fails to instant ethyl cellulose (instead teaches Eudragit).   
In response to the amendment, the previous rejection under 35 USC 102e as being anticipated by Kulkarni et al., has been withdrawn. Further, with respect to the argument regarding rejection under 35 USC 103(a), the present rejection does not rely not only on Kulkarni, instead, the rejection relies on Kulkarni and in view of a new reference, Muschert et al that teaches ethyl cellulose as a suitable release polymer. Hence, the argument that Kulkarni fail to teach the claimed control release polymer, ethyl cellulose, in amount of 5 wt% to 35 wt% is not persuasive. With respect to the argument regarding the results in instant examples 7-11 and example 4, it is noted that 
Applicants’ argument that Striegel does not remedy the deficiencies of Kulkarni is not persuasive because Striegel has not only been cited for the previously pending claim 61 but also for the amounts of lacosamide in claim 67 (pending). Applicants have not argued that teachings of Striegel separately. Hence the rejections of claim 67 has been maintained. 
Applicants’ argument that claim 56 recites an additional intermediate layer and that Duffield does not remedy the deficiencies of Kulkarni. However, Applicants’ arguments regarding the teachings of Kulkarni have been addressed above and Applicants have not argued that teachings of Duffield separately. Hence the rejections of claim 56 has been maintained. 



In light of the amendment and upon further consideration, the following rejections of record have been withdrawn, and hence applicants’ arguments are moot:
	Claims 36-41, 43, 46, 48-51, 53-61 and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2010060624 to Striegel et al in view of US 2010/0137442 to Sastry et al (Sastry).
	Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2010060624 to Striegel et al in view of US 2010/0137442 to Sastry et al (Sastry), as applied to claims 36-41, 43, 46, 48-51 53-61 and 67, and further in view of WO 2007/120485 to Najib et al. 
	Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2010060624 to Striegel et al in view of US 2010/0137442 to Sastry et al (Sastry), as applied to claims 36-41, 43, 46, 48-51 53-61 and 67, and further in view of US 2010/0055133 to Duffield et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611